F I L E D
                                                     United States Court of Appeals
                                                             Tenth Circuit
                UNITED STATES COURT OF APPEALS
                                                            OCT 18 2004
                       FOR THE TENTH CIRCUIT
                                                       PATRICK FISHER
                                                                 Clerk


MAHINDER S. UBEROI,

          Plaintiff-Appellant,

v.                                           No. 03-1498
                                      (D.C. No. 01-K-2151 (MJW))
CITY OF BOULDER;                               (D. Colo.)
K. YOKOMIZO-BURTON; DON
SPICELY; GRETCHEN KING,

          Defendants-Appellees.

_______________________________

MAHINDER S. UBEROI,

          Plaintiff-Appellant,

v.                                            No. 03-1500
                                       (D.C. No. 02-K-301 (BNB))
HENRY F. ANTON; MAUREEN                        (D. Colo.)
JOHNSON EDIGER; SUSAN C.
KIRK; TOM LUCERO; JIM
MARTIN; NORWOOD L. ROBB;
JERRY G. RUTLEDGE; ROBERT
SIEVERS; PETER STEINHAUER;
JOHN BUECHNER; RICHARD
BYYNY; PHILLIP DISTEFANO;
ROSS COROTIS; MICHAEL
LIGHTNER; WILLIAM M.
MARINE; THOMAS J.
NAPIERKOWSKI; ROBERT L.
LORCH; ROBLEY D. RHINE,

          Defendants-Appellees.
                           ORDER AND JUDGMENT            *




Before McCONNELL , HOLLOWAY , and PORFILIO , Circuit Judges.



       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

these appeals.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The cases are

therefore ordered submitted without oral argument.

       Plaintiff Mahinder S. Uberoi appeals the district court’s dismissal of his

two civil complaints for failure to comply with standing orders requiring him to

retain a licensed attorney, and its denial of several post-dismissal motions

challenging the dismissals. The two appeals have been consolidated for

procedural purposes, and we affirm.

       Because of the numerous frivolous and vexatious suits plaintiff had filed

pro se, the United States District Court for the District of Colorado entered a

permanent injunction against him in 1989 prohibiting him from proceeding as the

proponent of any civil claim in the federal district of Colorado without


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                         -2-
representation by a licensed attorney The injunction was upheld on appeal.      Bd.

of Regents v. Uberoi , Nos. 89-1117, 89-1304, 89-1337, slip. op. (10th Cir.

May 25, 1990) (unpublished disposition)     . In 2002, plaintiff, proceeding pro se,

filed the two civil complaints now at issue. The district court denied plaintiff’s

requests to vacate or modify the 1989 permanent injunction, ruling the injunction

remained valid and enforceable. The district court gave plaintiff thirty days to

retain counsel or face dismissal of his complaints. Plaintiff appealed that order,

and this court affirmed.    Uberoi v. City of Boulder , 64 Fed. Appx. 169 (10th Cir.

May 1, 2003) (unpublished disposition).

       The district court then gave plaintiff an additional thirty days to retain

counsel. When plaintiff failed to do so, the court dismissed the two complaints.

Plaintiff filed three post-dismissal motions: the first sought to amend the order of

dismissal because he was unable to retain counsel, the second sought to disqualify

the district court judge, and the third sought to select a judge from a different

federal judicial district to hear the disqualification motion. The district court

denied all three motions.

       This court reviews a dismissal for noncompliance with court orders for

abuse of discretion.   See Jones v. Thompson , 996 F.2d 261, 264 (10th Cir. 1993).

Plaintiff continues to relitigate the propriety of the injunction, raising the same

issues and arguments previously rejected in his prior appeals. As this court has


                                           -3-
held, these arguments are foreclosed by the doctrine of collateral estoppel.        See

Uberoi , 64 Fed. Appx. at 173. We reject plaintiff’s accusation that Judge Kane

should have disqualified himself under 28 U.S.C. § 455, because no reasonable

factual basis exists for calling the judge’s impartiality into question.       See United

States v. Cooley , 1 F.3d 985, 993 (10th Cir. 1993).

       The judgment of the district court is AFFIRMED.



                                                          Entered for the Court



                                                          John C. Porfilio
                                                          Circuit Judge




                                              -4-